IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PRINCE LAW OFFICES, P.C.,                : No. 33 MAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
MCCAUSLAND KEEN & BUCKMAN,               :
MCNELLY & GOLDSTEIN, LLC & JON S.        :
MIROWITZ, ESQUIRE,                       :
                                         :
                   Respondents           :

PRINCE LAW OFFICES, P.C.,                : No. 34 MAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
MCCAUSLAND KEEN & BUCKMAN,               :
MCNELLY & GOLDSTEIN, LLC & JON S.        :
MIROWITZ, ESQUIRE,                       :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.